Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 29, 2021

                                       No. 04-20-00383-CV

                      IN THE INTEREST OF L.S. AND W.S., CHILDREN

                    From the 38th Judicial District Court, Uvalde County, Texas
                               Trial Court No. 2018-10-32406-CV
                       Honorable Camile Glasscock Dubose, Judge Presiding


                                         ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

       The court has considered appellant’s motion to reconsider the court’s order denying
appellant’s request for oral argument and the motion is DENIED.

           It is so ORDERED on April 29, 2021.
                                                            PER CURIAM




           ATTESTED TO: ____________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT